DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/23/2021.
           Claims 2 and 4-22 are currently pending.
           Claims 2, 4-5 and 20 have been amended.            Claim 22 is newly added.
            Claims 2, 15 and 20 are independent claims.

Reasons for Allowance
2.        Claims 2 and 4-22 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 15-19 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 10/05/2021. 
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 2 and similarly claim 20, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A system for decoding a turn count of a multi-turn magnetic sensor, the system comprising: a multi-turn magnetic sensor comprising a magnetoresistive track, the multi-turn magnetic sensor configured to store a turn count; …. wherein the successive approximation readout technique comprises measuring signals associated with voltages of first nodes of the 

        As to claim(s) 4-14, the claims are allowed as they further limit allowed claim 2.
         As to claim(s) 21-22, the claims are allowed as they further limit allowed claim 20.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nicholl (U.S Pub. 20190242764) discloses a magnetic sensor system for measuring any desired combination of measuring torque, rotation angle, and turn count of a shaft. The shaft may include two portions connected by a torsion element. The system can measure rotation angle using a magnetic target coupled to the shaft that produces a magnetic field that varies as a function of rotation angle. The system can measure torque applied to the shaft by measuring the difference in rotation angles between the two portions of the shaft and factoring in a torsion coefficient. The system can track a turn count of the shaft using a multi-turn sensor. The magnetic sensor system may be part of an electric power assisted steering (EPAS) system (see Richard (U.S Pub. 20180216965) discloses a magnetic sensor system comprising: a multi-turn sensor comprising magnetoresistive sensing elements; an angle sensor; and a processing circuit in communication with the multi-turn sensor and the angle sensor, the processing circuit configured to: determine a phase shift correction based on an output of the multi-turn sensor and an output of the angle sensor; and generate position information based on the phase shift correction and the output of the multi-turn sensor (see specification for more details).
             Marshall (U.S Pub. 20180209819) discloses a device for sensing the relative rotary position of first and second parts about a rotation axis, the device comprising a follower constrained to move on a first track fast with the first part and on a second track fast with the second part, the first track being linear and the second track comprising a plurality of circular arcs and at least one transition section connecting one of the circular arcs to another, the tracks being arranged so as to convert relative rotation of the parts into linear motion of the follower, wherein the second track is generally spiral, each circular arc is of constant radius about the rotation axis and the first track is perpendicular to the rotation axis (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/10/2021